Case 3:20-cv-01500-S Document 24 Filed 08/25/20   Page 1 of 5 PageID 344
Case 3:20-cv-01500-S Document 24 Filed 08/25/20   Page 2 of 5 PageID 345
Case 3:20-cv-01500-S Document 24 Filed 08/25/20   Page 3 of 5 PageID 346
Case 3:20-cv-01500-S Document 24 Filed 08/25/20   Page 4 of 5 PageID 347
    Case 3:20-cv-01500-S Document 24 Filed 08/25/20                  Page 5 of 5 PageID 348


        e. Plaintiff Michael Rael's case be severed and transferred to the Lubbock

            Division of the Northern District of Texas;

        f. Plaintiff Denise Rowe's case be severed and transferred to the Alexandria

            Division of the Eastern District of Virginia;

        g. Plaintiff Robert Stuebs' s case be severed and transferred to the Kansas City

            Division of the District of Kansas;

       h. Plaintiff Terry Walley's case be severed and transferred to the District of

            Delaware.

With respect to Plaintiff Ashley Hartman-Massey, the Court GRANTS the Motion to Sever but

DENIES without prejudice the Motion to Transfer Venue as to the proposed transfer to the "Plano

Division" of the Eastern District of Texas ("EDTX"). The EDTX Plano courthouse is located in the

Sherman Division; there is no "Plano Division." Moreover, the proximity of Plano to Dallas is

sufficiently close to Dallas to warrant closer scrutiny by the Court whether Plaintiffs have met their

burden to clearly demonstrate that the Sherman Division is a more convenient forum. Accordingly, the

Court directs the Clerk of the Court to sever Plaintiff Hartman-Massey from this action, but she will

remain in the Dallas Division of the Northern District of Texas. Plaintiff Eric Ramirez will remain in

this action as the sole plaintiff.

        SO ORDERED.

        SIGNED August 25, 2020.


                                                         REN GREN SCHOLER
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
